t c summary opinion united_states tax_court mona l purcell petitioner v commissioner of internal revenue respondent docket no 11613-01s filed date mona l purcell pro_se marc l caine and maureen t o'brien for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority - - respondent determined a deficiency in petitioner's federal_income_tax for of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure the issues for decision are whether any portion of the social_security_benefits petitioner received during is includable in her gross_income and whether petitioner is liable for a sec_6662 accuracy-related_penalty as determined by respondent some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by reference at the time the petition was filed petitioner resided in natick massachusetts petitioner reported wages of dollar_figure for respondent issued a notice_of_deficiency determining that petitioner failed to report social_security_benefits received in the social_security administration ssa informed the commissioner that it had distributed dollar_figure in benefits to petitioner in the ssa has informed petitioner that she has received a total overpayment of dollar_figure in social_security_benefits this amount is presently being disputed by petitioner she does not object to repaying the benefits if the ssa determines that she received an overpayment or paying the taxes if there is determined not to be an overpayment petitioner argues however that she should not have to pay both sec_61 provides that except as otherwise provided by law gross_income includes all income from whatever source derived sec_86 generally regquires the inclusion of social_security_benefits in gross_income sec_86 specifically provides the taxpayer with a formula to determine what percentage of her social_security_benefits are includable in gross_income because petitioner had modified adjusted-gross income plus one-half of the social_security_benefits received in excess of dollar_figure sec_86 controls the determination of the amount of her social_security_benefits that are includable in gross_income sec_86 b applies to this case sec_86 b provides that the amount of social_security_benefits included in gross_income here is percent of the social_security_benefits received during the taxable_year social_security_benefits are included in the recipient's gross_income in the taxable_year in which the benefits are received sec_86 petitioner admits receiving social_security_benefits in if petitioner is required to repay the social_security_benefits she may be entitled to a deduction in the year of repayment n am oil consol co v burnett 286_us_417 if the deduction fails to make petitioner whole because the applicable tax_rate was higher in the year of recognition than it was in the year of return sec_1341 may apply see 394_us_678 q4e- sec_1341 provides relief to a taxpayer who has received income under the claim_of_right_doctrine and applies only if the amount of repayment exceeds dollar_figure in the taxable_year sec_1341 additionally sec_86 a allows a taxpayer to reduce the amount of social_security_benefits includable in income if during the same year the taxpayer was required to make repayments on social_security_benefits previously received while petitioner's situation is not an enviable one this court is bound by the language of the code because petitioner received her social_security_benefits in she was obligated to report them on her federal_income_tax return the court holds therefore that respondent's determination that petitioner failed to report dollar_figure as income on her tax_return is correct respondent also determined that a sec_6662 accuracy- related penalty is due with respect to petitioner's tax_return for sec_6662 imposes a penalty equal to percent of the portion of the underpayment attributable to negligence or disregard of rules or regulations see sec_6662 and b negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and - - the term disregard includes any careless reckless or intentional disregard sec_6662 the accuracy-related_penalty will not apply if petitioner demonstrates that there was reasonable_cause for the underpayment and that she acted in good_faith with respect to the underpayment see sec_6664 whether a taxpayer acted with reasonable_cause and good_faith depends on the pertinent facts and circumstances see mccallson v commissioner tcmemo_1993_528 sec_1_6664-4 income_tax regs neither petitioner nor respondent argued or produced any evidence indicating that petitioner had knowledge of the overpayments prior to filing her federal tax_return during trial the court asked petitioner why she did not report the social_security_benefits petitioner's response provided no legally significant reason she claimed that she did not know she needed to report social_security_benefits as income and that she was naive she concluded by stating that i'm definitely at fault for that the court finds that petitioner failed to make a reasonable attempt to determine whether she should report any portion of the social_security_benefits she received in further petitioner failed to produce any evidence to show that she acted with reasonable_cause and good_faith for the year at issue the -- - court sustains respondent's determination that petitioner is liable for the accuracy-related_penalty for reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
